DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 21 September 2022), Claims 1-20 are pending.
Based on the current set of claims (Claims, 21 September 2022), Claims 1, 6, 11, and 16 are amended, said amendments are narrowing and are supported by the originally-filed Specification.

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 1, Claim 6, Claim 11, and Claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The non-statutory double patenting rejection is held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20220053523 A1; hereinafter referred to as “Jia”) in view of Li et al. (US 20190075592 A1; hereinafter referred to as “Li”).
Regarding Claim 11, Li discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit or receive a signal (¶365 & Fig. 12, Jia discloses a terminal comprising a radio frequency circuit); and 
a controller (¶365 & Fig. 12, Jia discloses the terminal further comprises a processor) configured to:
identify a configuration of subcarrier spacing (¶280-282 & Table 1 & Table 2, Jia discloses determining, by the terminal, a subcarrier spacing based upon a mapping relationship),
 receive, from a base station, downlink control information (DCI) scheduling an uplink signal (¶269-270 & Fig. 3 (S32), Jia discloses receiving, by a terminal from a network device, downlink control information comprising scheduling indication information), wherein the DCI includes a first field (¶327-328 & Table 5, Jia discloses that the DCI indicates a Channel Access Type Indication field and a listen-before-talk (LBT) gap indication/starting position field) indicating a combination of a channel access type (¶327-328 & Table 5, Jia discloses that the Channel Access Type Indication field indicates a Channel Access Type) and an index for a starting position of an uplink signal (¶328 & Table 5, Jia discloses that the DCI, or scheduling information, indicates a listen-before-talk (LBT) gap indication/starting position), 
transmit, to the base station, the uplink signal starting from the starting position based on the index indicated by the combination (¶342 & ¶175 & Fig. 3 (S33), Jia discloses transmitting, by the terminal to the network device, a transmission where the transmission may be an uplink transmission), wherein the start position of the uplink signal is identified based on a time gap corresponding to the index indicated by the combination, a start position of a first symbol among symbols allocated for the uplink signal and a second field indicating time domain resource allocation information for the uplink signal by the second field of the DCI and the subcarrier spacing (¶328 & Table 5 & ¶280-282 & Table 1 & Table 2, Jia discloses that the starting position of the transmission is calculated based upon the LBT gap, the start symbol of the transmission and a length of the transmission in symbols identified by the time domain resource assignment field of the DCI, and the subcarrier spacing).
However, Jia does not explicitly disclose performing a channel access procedure based on the channel access type indicated by the combination. 
Li, a prior art reference in the same field of endeavor, teaches performing a channel access procedure based on the channel access type indicated by the combination (¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses performing, by the UE to the BS, the LBT procedure based upon LBT type indicated by the jointly encoded control information).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Jia by performing a channel access procedure based on the channel access type indicated by the combination as taught by Li because control signaling overhead is reduced (Li, ¶8).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Jia in view of Li discloses the terminal of claim 11.
Jia further discloses the time gap is one of 0, 25 us, 16 us plus timing advance (TA), or 25 us plus TA (¶328 & Table 5, Jia discloses that the DCI, or scheduling information, indicates a listen-before-talk (LBT) gap indication/starting position of 25 μs).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 16, Jia discloses a base station in a wireless communication system, the base station comprising: 
a transceiver configured to transmit or receive a signal (¶363-364 & Fig. 11, Jia discloses a network access device comprising a radio frequency unit 1112 coupled to an antenna 1111); and 
a controller (¶363-364 & Fig. 11, Jia discloses that the network access device further comprises a processor 1122) configured to: 
identify a configuration of subcarrier spacing (¶280-282 & Table 1 & Table 2, Jia discloses determining a subcarrier spacing based upon a mapping relationship),
transmit, to a terminal, downlink control information (DCI) scheduling an uplink signal (¶269-270 & Fig. 3 (S32) & ¶175, Jia discloses transmitting, by a network device to a terminal, downlink control information comprising scheduling indication information for scheduling a transmission where the transmission is an uplink transmission), wherein the DCI includes a first field (¶327-328 & Table 5, Jia discloses that the DCI indicates a Channel Access Type Indication field and a listen-before-talk (LBT) gap indication/starting position field) indicating a combination of a channel access type (¶327-328 & Table 5, Jia discloses that the Channel Access Type Indication field indicates a Channel Access Type) and an index for identifying a starting position of the uplink signal in a symbol (¶328 & Table 5, Jia discloses that the DCI, or scheduling information, indicates a listen-before-talk (LBT) gap indication/starting position) and a second field indicating time domain resource allocation information for the uplink signal (¶328 & Table 5, Jia discloses that the DCI, or scheduling information, indicates a time domain resource assignment field that further indicates the time domain resource allocation), and 
receive, from the terminal, the uplink signal starting from the starting position (¶342 & ¶175 & Fig. 3 (S33), Jia discloses receiving, by the network device from the terminal, a transmission where the transmission may be an uplink transmission) based on a time gap corresponding to the index indicated by the combination and a start position of a first symbol among symbols allocated for the uplink signal by the second field of the DCI and the subcarrier spacing (¶328 & Table 5 & ¶280-282 & Table 1 & Table 2, Jia discloses that the starting position of the transmission is calculated based upon the LBT gap, the start symbol of the transmission and a length of the transmission in symbols identified by the time domain resource assignment field of the DCI, and the subcarrier spacing).
However, Li does not disclose the uplink signal is received based on a channel access procedure of the channel access type indicated by the combination.
Li, a prior art reference in the same field of endeavor, teaches the uplink signal is received based on a channel access procedure of the channel access type indicated by the combination (¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses performing, by the UE to the BS, the LBT procedure based upon LBT type indicated by the jointly encoded control information).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Jia by requiring that the uplink signal is received based on a channel access procedure of the channel access type indicated by the combination as taught by Li because control signaling overhead is reduced (Li, ¶8).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 17, Jia in view of Li discloses the base station of claim 16.
Jia further discloses the time gap is one of 0, 25 us, 16 us plus timing advance (TA), or 25 us plus TA (¶328 & Table 5, Jia discloses that the DCI, or scheduling information, indicates a listen-before-talk (LBT) gap indication/starting position of 25 μs).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Li in further view of Hayashi et al. (US 20190090126 A1; hereinafter referred to as “Hayashi”).
Regarding Claim 13, Jia in view of Li discloses the terminal of claim 11.
However, Jia does not explicitly disclose the controller is further configured to: transmit, to the base station, information indicating a capability for at least one channel access type supported by the terminal.
Hayashi, a prior art reference in the same field of endeavor, teaches the controller is further configured to: 
transmit, to the base station, information (¶346, Hayashi teaches transmitting, by the UE to the base station, terminal capability information (UECapabilityInformation)) indicating a capability for at least one channel access type supported by the terminal (¶356 & ¶392, Hayashi teaches that the terminal capability information (UECapabilityInformation) comprises information indicating listen-before-talk categories supported by the terminal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jia by requiring that the controller is further configured to: transmit, to the base station, information indicating a capability for at least one channel access type supported by the terminal as taught by Hayashi because control of a cell using non-allocated frequency band or a shared band is more efficient (Hayashi, ¶10).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 18, Jia in view of Li discloses the base station of claim 16.
However, Jia does not explicitly disclose the controller is further configured to: receive, from the terminal, information indicating a capability for at least one channel access type supported by the terminal.
Hayashi, a prior art reference in the same field of endeavor, teaches the controller is further configured to: 
receive, from the terminal, information (¶346, Hayashi teaches receiving, by the base station from the UE, terminal capability information (UECapabilityInformation)) indicating a capability for at least one channel access type supported by the terminal (¶356 & ¶392, Hayashi teaches that the terminal capability information (UECapabilityInformation) comprises information indicating listen-before-talk categories supported by the terminal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jia by requiring that the controller is further configured to: receive, from the terminal, information indicating a capability for at least one channel access type supported by the terminal as taught by Hayashi because control of a cell using non-allocated frequency band or a shared band is more efficient (Hayashi, ¶10).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.

Allowable Subject Matter
Claims 4-5, 9-10, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474